Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product, which encompasses software code only embodiments, i.e., software per se.  Software per se is not a process, machine, article of manufacture, nor composition of matter, and is thus non patent eligible subject matter.
4. 	Claim 16 is rejected under 35 U.S.C. 101 because claim 16 is directed to non-statutory subject matter as follows. Claim 16 defines a storage means readable by a computer equipment on which a computer program product  comprises code instructions embodying functional descriptive material. However, the claim does not define a non-transitory computer readable storage means and is thus non-statutory for that reason in light of the notice in the Official Gazette dated February 23, 2010 regarding subject matter eligibility of computer readable media. Please note, in order to be useful in conveying information, propagating signals necessarily store the information at least during the finite, transient period of the transmission, so that the language requiring the medium to be a "storage” medium/means does not clearly and unambiguously preclude the full scope of the claimed invention from encompassing a 
Allowable Subject Matter
5. 	Claims 1-14 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Ouyang, et al. (Fingerprint Pose Estimation Based on Faster R-CNN) disclose a method based on deep learning to achieve accurate pose estimation. Faster R-CNN is adopted to detect the center point and rough direction, followed by intra-class and inter-class combination to calculate the precise direction. Extensive experiments on NIST-14 show that (1) the predicted poses are close to manual annotations even when the fingerprints are incomplete or noisy, (2) the estimated poses for matching fingerprint pairs are very consistent and (3) by registering fingerprints using the estimated pose, the accuracy of a state-of-the-art fingerprint indexing system is further improved (See for example, the Abstract); and Zhang (Computer English Translation of Chinese Patent No. CN 104992154 A) discloses a fingerprint identification method and a terminal device. The method comprises the following steps: obtaining user fingerprint information, wherein the user fingerprint information comprises user fingerprint images and user fingerprint orientations; when the user fingerprint orientations are different from prestored reference fingerprint orientations, calibrating the user fingerprint images to obtain calibrated user fingerprint images; extracting user fingerprint characteristics from the calibrated user fingerprint images; and determining whether the user fingerprint characteristics match prestored reference fingerprint characteristics, .
Ouyang, et al., and Zhang do not disclose or fairly suggest extracting features of interest from a fingerprint represented by an input image using direct estimation (emphasis added) from the input image of at least one candidate angular deviation of an orientation of the input image with respect to a reference orientation, by means of a convolutional neural network (CNN); and recalibration of the input image as a function of said estimated candidate angular deviation, so that the orientation of the recalibrated image matches said reference orientation. It is for this reason and in combination with all of the other elements of the claims that claims 1-14 are allowable over the prior art of Ouyang, et al., Zhang or any of the prior art of record. Claims 15 and 16 will also be allowable for the same reasons if applicant cures the problem identified-above under 35 U.S.C. 101.
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuch, et al. (Unsupervised Learning of Fingerprint Rotations).
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665